Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 1, dated as of November 16, 2012 (this “Amendment
Agreement”), to the Amended and Restated Credit Agreement, dated as of
February 10, 2011, among Momentive Performance Materials Holdings Inc., a
Delaware corporation (“Holdings”), Momentive Performance Materials Inc., a
Delaware corporation (“Intermediate Holdings”), Momentive Performance Materials
USA Inc., a Delaware corporation (the “U.S. Borrower”), Momentive Performance
Materials GmbH (formerly known as Blitz 06-103 GmbH), a company organized under
the laws of Germany (the “German Borrower”; the German Borrower and the U.S.
Borrower, each a “Borrower” and, collectively, the “Borrowers”), the lenders
from time to time party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and the other parties named therein (such Amended and Restated Credit
Agreement, as amended by the Incremental Assumption Agreement, dated as of
April 2, 2012, and as further amended, supplemented and/or otherwise modified
prior to the date hereof, the “Original Credit Agreement”).

W I T N E S S E T H:

WHEREAS, Section 9.08 of the Original Credit Agreement permits Holdings,
Intermediate Holdings, the Borrowers and the Required Lenders to enter into
waivers, amendments or other modifications to the Original Credit Agreement and
the other Loan Documents, in accordance with the provisions of such Section 9.08
of the Original Credit Agreement; and

WHEREAS, the parties hereto desire to amend the Original Credit Agreement and
the other Loan Documents on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

ARTICLE I

Definitions

Section 1.1 Defined Terms. Terms defined in the Original Credit Agreement as
amended by this Amendment Agreement (the “Amended Credit Agreement”) and used
herein shall have the meanings given to such terms in the Amended Credit
Agreement unless otherwise defined herein or the context otherwise requires.



--------------------------------------------------------------------------------

ARTICLE II

Amendment

Section 2.1 Amendments. Effective upon the occurrence of the Effective Date, the
Original Credit Agreement shall be amended as follows:

(a) Section 1.01 of the Original Credit Agreement shall be amended by inserting
the following definitions in appropriate alphabetical order:

“Amendment No. 1” shall mean Amendment No. 1 to the Credit Agreement, dated as
of November 16, 2012, among Holdings, Intermediate Holdings, the Borrowers, the
Administrative Agent and the Lenders party thereto.

“Amendment No. 1 Effective Date” shall mean the Effective Date (as defined in
Amendment No. 1).

“First Lien Intercreditor Agreement” shall mean the Intercreditor Agreement,
substantially in the form of Annex II to Amendment No. 1, among JPMorgan Chase
Bank, N.A., as collateral agent, the Administrative Agent, as authorized
representative for the Secured Parties, and The Bank of New York Mellon Trust
Company, N.A., as authorized representative for the Other First Lien Secured
Parties, as the same may be amended, supplemented, restated, modified or waived
from time to time in accordance with the terms thereof.

“First Lien Notes” shall mean (a) the Initial First Lien Notes, (b) any Future
First Lien Notes and (c) any refinancing, refunding, renewal or extension of any
Initial First Lien Notes or Future First Lien Notes; provided that, in
connection with any such refinancing, refunding, renewal or extension, (i) the
principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such refinancing, refunding,
renewal or extension (plus unpaid accrued interest and premium (including tender
premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses), (ii) such Indebtedness does not mature before the
First Lien Notes being refinanced and (iii) if such Indebtedness is secured by
Liens on the Collateral that are pari passu with the Liens securing the
Obligations, such Liens on the Collateral securing such Indebtedness shall be
subject to the First Lien Intercreditor Agreement. Notes issued in exchange for
any First Lien Notes in accordance with the terms of a registration rights
agreement entered into in connection with the issuance of such First Lien Notes
shall also be considered First Lien Notes.

“First Lien Obligations” shall mean the Obligations and the Other First Lien
Obligations.

“First Lien Secured Parties” shall mean the Secured Parties and the Other First
Lien Secured Parties.

“Future First Lien Notes” shall have the meaning assigned to such term in
Section 6.01(cc).

“Initial First Lien Notes” shall mean the $1.1 billion in an aggregate principal
amount of First-Priority Senior Secured Notes due 2020 issued pursuant to the
Initial First Lien Notes Indenture and any notes issued by Intermediate Holdings
in exchange for, and as contemplated by, the Initial First Lien Notes and the
related registration rights agreement with substantially identical terms as the
Initial First Lien Notes.

 

-2-



--------------------------------------------------------------------------------

“Initial First Lien Notes Indenture” shall mean the Indenture dated as of
October 25, 2012 under which the Initial First Lien Notes were issued, among MPM
Escrow LLC and MPM Escrow Finance Corp. and the trustee named therein, as
amended by that certain supplemental indenture dated on or following the
Effective Date under which Intermediate Holdings assumed the obligations under
the Initial First Lien Notes, as further amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

“November 2012 Reaffirmation Agreement” shall mean the Reaffirmation Agreement
(as defined in Amendment No. 1).

“Other First Lien Obligations” shall have the meaning assigned to such term in
the U.S. Collateral Agreement, including any interest accruing after
commencement of any bankruptcy or insolvency proceeding with respect to any
holder of Other First Lien Obligations whether or not allowed in such
proceeding.

“Other First Lien Secured Parties” shall have the meaning assigned to such term
in the U.S. Collateral Agreement.

“Springing Lien Notes” shall mean Intermediate Holdings’s (i) Dollar-denominated
9.0% Second-Priority Springing Lien Notes due 2021 and (ii) euro-denominated
9.5% Second-Priority Springing Lien Notes due 2021, in each case issued pursuant
to the Springing Lien Notes Indenture, and any notes issued by Intermediate
Holdings in exchange for, and as contemplated by, the Springing Lien Notes and
the related registration rights agreement with substantially identical terms as
the Springing Lien Notes.

“Springing Lien Notes Indenture” shall mean the Indenture dated as of
November 5, 2010 under which the Springing Lien Notes were issued, among
Intermediate Holdings and certain of the Subsidiaries party thereto and the
trustee named therein from time to time, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

(b) Section 1.01 of the Original Credit Agreement shall be amended by deleting
the definition of “Applicable Commitment Fee” contained therein and replacing it
with the following:

“Applicable Commitment Fee” shall mean for any day (a) prior to the date that is
60 days after the Amendment No. 1 Effective Date, the Applicable Commitment Fee
determined pursuant to the Pricing Grid and (b) on and after the date that is 60
days after the Amendment No. 1 Effective Date, 4.00% per annum.

(c) Section 1.01 of the Original Credit Agreement shall be amended by deleting
the definition of “Applicable Margin” contained therein and replacing it with
the following:

“Applicable Margin” shall mean for any day (i) prior to the date that is 60 days
after the Amendment No. 1 Effective Date, 2.50% per annum in the case of any

 

-3-



--------------------------------------------------------------------------------

Eurocurrency Revolving Loan and 1.50% per annum in the case of any ABR Revolving
Loan; provided, that the Applicable Margin with respect to Revolving Facility
Loans and Swingline Loans will be determined pursuant to the Pricing Grid during
such period, (ii) with respect to any Original Maturity Term B Loan, 2.25% per
annum in the case of any Eurocurrency Term Loan and 1.50% per annum in the case
of any ABR Loan, (iii) with respect to any Extended Maturity Term B Loan,
3.50% per annum in the case of any Eurocurrency Term Loan and 2.75% per annum in
the case of any ABR Loan and (iv) on and after the date that is 60 days after
the Amendment No. 1 Effective Date, 6.00% per annum in the case of any
Eurocurrency Revolving Loan and 5.00% in the case of any ABR Revolving Loans.

(d) Section 1.01 of the Original Credit Agreement shall be amended by deleting
the definition of “Collateral Agent” contained therein and replacing it with the
following:

“Collateral Agent” shall mean, with respect to references to such term in this
Agreement, JPMorgan Chase Bank, N.A. in its capacity as the collateral agent for
the Secured Parties under this Agreement in accordance with the terms of this
Agreement, and with respect to the U.S. Collateral Agreement and the First Lien
Intercreditor Agreement, JPMorgan Chase Bank, N.A. acting as the initial
“Applicable First Lien Representative” (as defined in the U.S. Collateral
Agreement) for the benefit of the First Lien Secured Parties and the initial
“Collateral Agent” (as defined in the First Lien Intercreditor Agreement), or
any successor representative or collateral agent pursuant to any such document;
provided that, for the avoidance of doubt, for purposes of Section 8.07 and
Section 9.05, references to the Collateral Agent shall include any entity that
serves as the “Applicable First Lien Representative” under the U.S. Collateral
Agreement and the “Collateral Agent” under the First Lien Intercreditor
Agreement.

(e) Section 1.01 of the Original Credit Agreement shall be amended by deleting
the definition of “Incremental Amount” contained therein and replacing it with
the following:

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) $300.0
million over (b) the sum of (x) the aggregate amount of all Incremental Term
Loan Commitments, Incremental Revolving Facility Commitments (other than up to
$300.0 million of the Committed Extended Revolving Facility Commitments) and
Incremental Synthetic L/C Commitments established prior to such time pursuant to
Section 2.21 (other than Incremental Term Loan Commitments and Incremental
Revolving Facility Commitments in respect of Extended Term Loans or Extended
Revolving Facility Commitments) and (y) the principal amount of Indebtedness
incurred pursuant to Section 6.01(cc).

(f) Section 1.01 of the Original Credit Agreement shall be amended by deleting
the definition of “Loan Documents” contained therein and replacing it with the
following:

“Loan Documents” shall mean this Agreement, the Amendment Agreement, the April
2012 Incremental Assumption Agreement, the April 2012 Reaffirmation Agreement,
Amendment No. 1, the November 2012 Reaffirmation Agreement, the Letters of
Credit, the Security Documents and any Promissory Note issued under
Section 2.09(e), and solely for the purposes of Sections 4.02 and 7.01 hereof,
the Administrative Fee Letter.

 

-4-



--------------------------------------------------------------------------------

(g) Section 1.01 of the Original Credit Agreement shall be amended by deleting
the definition of “Secured Parties” contained therein and replacing it with the
following:

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreements (other than the Other First Lien Secured Parties).

(h) Section 1.01 of the Original Credit Agreement shall be amended by deleting
the definition of “U.S. Collateral Agreement” contained therein and replacing it
with the following:

“U.S. Collateral Agreement” shall mean the Amended and Restated U.S. Collateral
Agreement, dated as of the Amendment No. 1 Effective Date, among Holdings,
Intermediate Holdings, the U.S. Borrower, each Subsidiary Loan Party party
thereto and JPMorgan Chase Bank, N.A., as Applicable First Lien Representative
(as defined therein), in form and substance reasonably satisfactory to the
Administrative Agent.

(i) Article V of the Original Credit Agreement shall be amended by inserting a
new Section 5.13 therein as follows:

“SECTION 5.13. Unrestricted Cash. To the extent the aggregate amount of
Unrestricted Cash of Intermediate Holdings and its Subsidiaries shall at any
time exceed $150.0 million, the Borrowers shall, within five (5) Business Days,
apply the amount of such excess (to the extent such excess still exists on such
date) to repay Revolving Facility Loans in accordance with Section 2.11(a) (to
the extent outstanding at such time).”.

(j) Section 6.01 of the Original Credit Agreement shall be amended by deleting
the word “and” at the end of clause (z) thereof, replacing the words “paragraphs
(a) through (z)” contained in clause (aa) thereof with words “paragraphs
(a) through (cc)”, adding the word “and” at the end of such clause (aa), and
inserting the following clauses (bb) and (cc) immediately after such clause
(aa):

“(bb) (i) Indebtedness of the Domestic Loan Parties pursuant to the Initial
First Lien Notes and (ii) refinancings thereof constituting First Lien Notes
that comply with the requirements under clause (cc)(i) below; and

(cc) (i) Indebtedness of the Domestic Loan Parties issued after the Amendment
No. 1 Effective Date that is secured by a first priority Lien on the Collateral
that is pari passu with the Lien securing the Obligations (such Indebtedness,
“Future First Lien Notes”) or that is secured by a Lien ranking junior to the
Lien on the Collateral securing the Obligations or that is unsecured and the
aggregate principal amount of which does not exceed the Incremental Amount;
provided that (A) the terms of such Indebtedness do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the 91 days following the latest Term Facility Maturity Date (other than
customary offers to repurchase upon

 

-5-



--------------------------------------------------------------------------------

a change of control, asset sale or event of loss and customary acceleration
rights after an event of default) and (B) the covenants, events of default,
guarantees, collateral and other terms of which (other than interest rate and
redemption premiums), taken as a whole, are not materially more restrictive to
the Loan Parties than those set forth in the Initial First Lien Notes Indenture
(provided that a certificate of the Responsible Officer of Intermediate Holdings
delivered to the Administrative Agent in good faith at least three (3) Business
Days (or such shorter period as the Administrative Agent may reasonably agree)
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that Intermediate
Holdings has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement), and (ii) refinancings of any such
Indebtedness constituting First Lien Notes that comply with the requirements
under clause (i) hereof.”.

(k) Section 6.02 of the Original Credit Agreement shall be amended by deleting
the word “and” at the end of clause (dd) thereof, replacing the “.” with “;” at
the end of clause (ee) thereof, and inserting the following clauses (ff) and
(gg) immediately after such clause (ee):

“(ff) Liens securing First Lien Notes and Liens securing other Indebtedness
permitted by Section 6.01(cc), provided that (i) in the case of any Future First
Lien Notes, (A) the holders of such Future First Lien Notes (or a representative
thereof on behalf of such holders) shall have delivered an Other First Lien
Secured Party Consent (as defined in the U.S. Collateral Agreement) and a
joinder to the First Lien Intercreditor Agreement and (B) the Borrowers shall
have complied with the other requirements of Section 5.20 of the U.S. Collateral
Agreement with respect to such Future First Lien Notes, and (ii) in the case of
any Indebtedness secured (or intended to be secured) by a Lien ranking junior to
the Lien on the Collateral securing the Obligations, the Liens securing such
Indebtedness shall be subordinated to the Liens securing the Obligations on
customary terms pursuant to an intercreditor agreement reasonably satisfactory
to the Administrative Agent; and

(gg) Lien securing the Springing Lien Notes, provided that such Liens shall be
subordinated to the Liens securing the Obligations on customary terms pursuant
to an intercreditor agreement reasonably satisfactory to the Administrative
Agent.”.

(l) Section 6.09(c)(B) of the Original Credit Agreement shall be amended by
inserting the text “, the First Lien Notes, the other Indebtedness permitted
under Section 6.01(cc)” immediately following the words “the Notes” and before
the words “or any agreements” in such Section.

(m) Section 6.11 of the Original Credit Agreement shall be amended by replacing
the ratio “4.25 to 1.00” therein with the ratio “5.25 to 1.00”.

(n) Section 6.13 of the Original Credit Agreement shall be amended by replacing
the words “in each case other than the Obligations under this Agreement and the
other

 

-6-



--------------------------------------------------------------------------------

Loan Documents and the obligations in respect of the Senior Unsecured Notes and
any Permitted Refinancing thereof” appearing at the end of such Section with the
words “in each case other than the First Lien Obligations and the obligations in
respect of the Senior Unsecured Notes and any Permitted Refinancing Indebtedness
therefor”.

(o) Section 6.01A of the Original Credit Agreement shall be amended by replacing
the words “created under the Loan Documents” appearing at the end of clause
(a) of such Section with the words “securing the First Liens Obligations”.

(p) Article VIII of the Original Credit Agreement shall be amended by inserting
a new Section 8.14 therein as follows:

“SECTION 8.14. First Lien Intercreditor Agreement and Collateral Matters. The
Lenders hereby agree to the terms of the First Lien Intercreditor Agreement and
acknowledge that JPMorgan Chase Bank, N.A. (and any successor “Applicable First
Lien Representative” (as defined in the U.S. Collateral Agreement) for the
benefit of the First Lien Secured Parties and the “Collateral Agent” (as defined
in the First Lien Intercreditor Agreement) under the U.S. Collateral Agreement
and the First Lien Intercreditor Agreement, respectively) will be serving as the
“Applicable First Lien Representative” (as defined in the U.S. Collateral
Agreement) for the benefit of the Secured Parties and the Other First Lien
Secured Parties under the U.S. Collateral Agreement and the “Collateral Agent”
(as defined in the First Lien Intercreditor Agreement) under the First Lien
Intercreditor Agreement. Each Lender hereby consents to JPMorgan Chase Bank,
N.A. and any successor serving in such capacity and agrees not to assert any
claim (including as a result of any conflict of interest) against JPMorgan Chase
Bank, N.A. or any such successor arising from the role of such “Applicable First
Lien Representative” under the U.S. Collateral Agreement or such “Collateral
Agent” under the First Lien Intercreditor Agreement so long as such “Applicable
First Lien Representative” or “Collateral Agent” is either acting in accordance
with the express terms of such documents or otherwise has not engaged in gross
negligence or willful misconduct and agree that such “Applicable First Lien
Representative” or “Collateral Agent” is entitled to the benefits of Article
VIII in acting in such capacity. The Borrowers and each Lender hereby agree that
the resignation provisions set forth in the First Lien Intercreditor Agreement
with respect to the Collateral Agent shall supersede any provision of this
Agreement to the contrary. In addition, the Administrative Agent and Collateral
Agent shall be authorized from time to time, without the consent of any Lender,
to execute or to enter into other intercreditor agreements and amendments and
restatements thereof in order to effect the pari passu treatment or
subordination of, and to provide for certain additional rights, obligations and
limitations in respect of, any Liens required or permitted by the terms of this
Agreement to be Liens pari passu with or junior to the Obligations, that are, in
each case, incurred in accordance with Article VI of this Agreement, and to
establish certain relative rights as between the holders of the Obligations and
the holders of the Indebtedness secured by such Liens junior to the
Obligations.”.

 

-7-



--------------------------------------------------------------------------------

Section 2.2 Authorizations. The Administrative Agent and the Collateral Agent,
as applicable, shall be authorized without the consent of any Lender (other than
pursuant to this Amendment Agreement) to enter into (i) amendments (or
amendments and restatements, as the case may be) to the U.S. Collateral
Agreement and the other Security Documents in connection with any issuance of
First Lien Notes to appropriately include such First Lien Notes in such
documents as “Other First Lien Obligations” and (ii) the First Lien
Intercreditor Agreement.

ARTICLE III

Conditions; Representations and Warranties; Miscellaneous

Section 3.1 Conditions to Effectiveness of Amendment Agreement. This Amendment
Agreement shall become effective on the date on which each of the following
conditions shall have been satisfied or waived:

(a) Execution and Delivery of Amendment Agreement. The Administrative Agent
shall have received this Amendment Agreement, executed and delivered by a duly
authorized officer of each of the Borrowers, Holdings and Intermediate Holdings.

(b) Lender Consent. The Administrative Agent shall have received evidence that
the “Required Lenders” (calculated assuming, and after giving effect to, the
prepayment referred to in Section 3.2(a) hereof) have consented to the
amendments to the Original Credit Agreement specified in Section 2.1 hereof.

(c) ABL Facility Commitments. The Administrative Agent shall have received
evidence that Intermediate Holdings and the Borrowers have obtained commitments
with respect to the ABL Facility (as defined below) under the Commitment Letter
(as defined below) in an aggregate amount of at least $270.0 million.

Section 3.2 Conditions to Occurrence of Effective Date. The amendments to the
Original Credit Agreement specified in Section 2.1 hereof shall become effective
on the date on which each of the following conditions shall have been satisfied
or waived (such date, the “Effective Date”):

(a) Repayment of Debt. The Initial First Lien Notes shall have been issued and
the proceeds thereof shall have been used to repay in full all Term Loans and
all Revolving Facility Loans (without reducing the Revolving Facility
Commitments) and to purchase, redeem, or discharge all of the Second Lien Notes
in each case outstanding on the Effective Date. The Required Lenders hereby
waive the notice requirements of Section 2.10(d) of the Original Credit
Agreement with respect to repayments pursuant to this Section 3.2(a).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing under the Original Credit Agreement on the Effective Date.

(c) Fees and Expenses. The Borrowers shall have paid to the Administrative Agent
all reasonable documented out-of-pocket fees and expenses of the Administrative
Agent

 

-8-



--------------------------------------------------------------------------------

incurred in connection with the transactions contemplated by this Amendment
Agreement (including, to the extent invoiced, the reasonable documented
out-of-pocket fees, disbursements and charges of Simpson Thacher & Bartlett
LLP), to the extent required to be paid by Section 9.05 of the Original Credit
Agreement.

(d) First Lien Intercreditor Agreement; U.S. Collateral Agreement; Reaffirmation
Agreement. The Administrative Agent shall have received a fully executed copy of
each of (i) the U.S. Collateral Agreement, (ii) the First Lien Intercreditor
Agreement and (iii) a reaffirmation agreement substantially in the form of Annex
I to this Amendment Agreement (the “Reaffirmation Agreement” and together with
the U.S. Collateral Agreement and the First Lien Intercreditor Agreement, the
“2012 November Agreements”).

(e) Legal Opinion. The Administrative Agent shall have received an executed
legal opinion, in form and substance reasonably satisfactory to the
Administrative Agent, of Paul, Weiss, Rifkin, Wharton & Garrison LLP, special
counsel for Holdings, Intermediate Holdings and the Borrowers.

Section 3.3 Representation and Warranties. Each of the Borrowers, Intermediate
Holdings and Holdings represents and warrants to the Administrative Agent and
the Lenders that:

(a) Each of this Amendment Agreement and the 2012 November Agreements has been
duly authorized, executed and delivered by each Loan Party that is party hereto
or thereto, and constitutes the legal, valid and binding obligations of such
Loan Party, enforceable against such Loan Party in accordance with its terms and
the Original Credit Agreement, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing;

(b) The execution, delivery and performance by each Loan Party of each of this
Amendment Agreement and the 2012 November Agreements to which it is a party will
not (i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by-laws of any such Loan Party, (B) any applicable order of any court or any
rule, regulation or order of any Governmental Authority or (C) any provision of
any indenture, certificate of designation for preferred stock, agreement or
other instrument to which any such Loan Party is a party or by which any of them
or any of their property is or may be bound, (ii) be in conflict with, result in
a breach of or constitute (alone or with notice or lapse of time or both) a
default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in sub-clause (i) or (ii) of this
Section 3.3(b) would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by any such Loan Party, other than the Liens created by
the Loan Documents and Permitted Liens (after giving effect to the amendments to
the Original Credit Agreement specified in Section 2.1 hereof);

 

-9-



--------------------------------------------------------------------------------

(c) The representations and warranties set forth in the Loan Documents are true
and correct in all material respects on and as of the Effective Date, with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); and

(d) Prior to and after giving effect to this Amendment Agreement, no Default or
Event of Default has occurred and is continuing.

Section 3.4 Termination of Credit Agreement. Each of Intermediate Holdings and
the Borrowers hereby agree that they will use commercially reasonable efforts to
obtain the ABL Facility as promptly as practicable after the Effective Date and
that, upon the closing date of the ABL Facility, they (i) shall repay in full
all amounts outstanding under the Credit Agreement and terminate all commitments
thereunder pursuant to the terms thereof and (ii) terminate the Committed
Extended Revolving Facility Commitments (as defined in the Credit Agreement).
The “ABL Facility” means the ABL Facility under and as defined in that certain
Asset-Based Revolving Credit Facility Commitment Letter dated as October 9, 2012
among Intermediate Holdings, the Borrowers and the financial institutions party
thereto, in the form of Annex III to this Amendment Agreement (as amended,
modified or supplemented from time to time, the “Commitment Letter”).

Section 3.5 Continuing Effect; No Other Amendments or Waivers. Except as
expressly set forth herein, this Amendment Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent, the Issuing Banks, the
Borrowers or any other Loan Party under the Original Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Original Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle the Borrowers to any future consent
to, or waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Original
Credit Agreement or any other Loan Document in similar or different
circumstances. Upon the occurrence of the Effective Date, any reference to the
“Credit Agreement” in the Original Credit Agreement and the other Loan Documents
shall mean the Amended Credit Agreement.

Section 3.6 Amendment; Counterparts. This Amendment Agreement may not be amended
nor may any provision hereof be waived except pursuant to a writing signed by
Holdings, Intermediate Holdings, the Borrowers, the Administrative Agent and the
Lenders required under Section 9.08 of the Amended Credit Agreement. This
Amendment Agreement may be executed in any number of separate counterparts by
the parties hereto (including by telecopy or via electronic mail), each of which
counterparts when so executed shall be an original, and all the counterparts
shall together constitute one and the same instrument.

 

-10-



--------------------------------------------------------------------------------

Section 3.7 GOVERNING LAW; WAIVER OF JURY TRIAL; JURISDICTION. THIS AMENDMENT
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY AGREES AS SET FORTH
IN SECTIONS 9.11 AND 9.15 OF THE ORIGINAL CREDIT AGREEMENT AS IF SUCH SECTIONS
WERE SET FORTH IN FULL HEREIN.

Section 3.8 Headings. The Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting this Amendment Agreement.

Section 3.9 Severability. Any provision of this Amendment Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

[Signature pages follow.]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Amended and Restated Credit Agreement to be executed and delivered by their
respective duly authorized officers as of the date first above written.

 

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC., as Holdings By:  

/s/ Authorized Signatory

  Name:     Title:   MOMENTIVE PERFORMANCE MATERIALS INC., as Intermediate
Holdings By:  

/s/ Authorized Signatory

  Name:     Title:   MOMENTIVE PERFORMANCE MATERIALS USA INC., as the U.S.
Borrower By:  

/s/ Authorized Signatory

  Name:     Title:   MOMENTIVE PERFORMANCE MATERIALS GMBH (formerly known as
BLITZ 06-103 GMBH), as the German Borrower By:  

/s/ Authorized Signatory

  Name:     Title:  

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender

By:  

/s/ Authorized Signatory

  Name:     Title:  

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

REQUIRED LENDERS:

MORGAN STANLEY SENIOR FUNDING INC., as a Lender

By:  

/s/ Authorized Signatory

  Name:     Title:  

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender

By:  

/s/ Authorized Signatory

  Name:     Title:   GE CAPITAL CORPORATION, as a Lender By:  

/s/ Authorized Signatory

  Name:     Title:   ROYAL BANK OF CANADA, as a Lender By:  

/s/ Authorized Signatory

  Name:     Title:  

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

FORM OF

REAFFIRMATION AGREEMENT

[See attached.]



--------------------------------------------------------------------------------

REAFFIRMATION AGREEMENT (this “Agreement”), dated as of [                    ],
among MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC., a Delaware corporation
(“Holdings”), MOMENTIVE PERFORMANCE MATERIALS INC., a Delaware corporation
(“Intermediate Holdings”), MOMENTIVE PERFORMANCE MATERIALS USA INC., a Delaware
corporation (the “U.S. Borrower”), MOMENTIVE PERFORMANCE MATERIALS GMBH
(formerly known as Blitz 06-103 GmbH), a company organized under the laws of
Germany (the “German Borrower”; the German Borrower and the U.S. Borrower, each
a “Borrower”, and collectively, the “Borrowers”), each other subsidiary of
Holdings identified on the signature pages hereto (each, a “Subsidiary Party”
and the Subsidiary Parties, Holdings, Intermediate Holdings and the Borrowers,
the “Reaffirming Parties”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
Administrative Agent under the Amended Credit Agreement referred to below.

WHEREAS Holdings, Intermediate Holdings, the Borrowers, the Required Lenders (as
defined in the Existing Credit Agreement referred to below) and JPMCB, as
Administrative Agent, have entered into Amendment No. 1 to Amended and Restated
Credit Agreement, dated as of November 16, 2012 (the “Amendment Agreement”),
which amends the Amended and Restated Credit Agreement, dated as of February 10,
2011 (as amended by the Incremental Assumption Agreement, dated as of April 2,
2012, and as further amended, supplemented and/or otherwise modified prior to
the date hereof, the “Existing Credit Agreement” and, as amended by the
Amendment Agreement, the “Amended Credit Agreement”), among Holdings,
Intermediate Holdings, the Borrowers, the Lenders party thereto, the
Administrative Agent and the arrangers party thereto and;

WHEREAS each of the Reaffirming Parties is party to one or more of the Security
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the Amended Credit Agreement);

WHEREAS each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Amendment Agreement becoming
effective and the consummation of the transactions contemplated thereby; and

WHEREAS the execution and delivery of this Agreement is a condition precedent to
the consummation of the transactions contemplated by the Amendment Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I.

Reaffirmation/Amendment

SECTION 1.01. Reaffirmation. (a) Each of the Reaffirming Parties (i) hereby
consents to the Amendment Agreement and the transactions contemplated thereby,
(ii) hereby confirms its guarantees, pledges, hypothecs, grants of security
interests and other agreements, as applicable, under each of the Security
Documents to which it is party and (iii) agrees that notwithstanding the
effectiveness of the Amendment Agreement and the consummation of the
transactions contemplated thereby, such guarantees, pledges, hypothecs, grants
of security interests and other agreements shall remain continuous and
unaffected in accordance with the provisions of the Security Documents, shall
continue to be in full force and effect and, other than in respect of the
Security Documents governed by Dutch law and Japanese law (which shall accrue to
the benefit of the Administrative Agent), shall accrue to the benefit of the
Lenders under the Amended Credit Agreement and the obligations secured
thereunder will be the obligations defined as such in the Security Documents as
those obligations have been amended pursuant to the Amendment Agreement. Each of
the Reaffirming Parties further agrees to take any action that may be required
or that is reasonably requested by the Administrative Agent to ensure compliance
by Holdings, Intermediate Holdings and the Borrowers with Section 5.10 of the
Amended Credit Agreement and hereby reaffirms its obligations under each similar
provision of each Security Document to which it is party.

(b) Each of the Reaffirming Parties party to each of the Security Documents
securing the Obligations of the Borrowers hereby confirms and agrees that the
outstanding Term Loans, Revolving Facility Loans and Credit-Linked Deposits have
constituted and continue to constitute, Loan Document Obligations (as defined in
the Guarantee Agreement).

(c) Notwithstanding anything herein to the contrary, in relation to any
Reaffirming Party which is incorporated in Singapore, the obligations of such
Reaffirming Party under or in connection with this Agreement do not extend to,
guarantee or secure any liability which would be unlawful or prohibited by
Section 76 of the Companies Act, Chapter 50 of Singapore.

SECTION 1.02. Amendment. On and after the effectiveness of the Amendment
Agreement, (i) each reference in each Security Document to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Amended Credit Agreement, as such agreement may be amended,
modified or supplemented and in effect from time to time, and (ii) the
definition of any term defined in any Security Document by reference to the
terms defined in the “Credit Agreement” shall be amended to be defined by
reference to the defined term in the Amended Credit Agreement, as the same may
be amended, modified or supplemented and in effect from time to time.

 

2



--------------------------------------------------------------------------------

ARTICLE II.

Representations and Warranties

Each Reaffirming Party hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Agreement, as follows:

SECTION 2.01. Organization. Such Reaffirming Party is duly organized and validly
existing in good standing under the laws of the jurisdiction of its formation
(or, if applicable in a foreign jurisdiction, enjoys the equivalent status under
the laws of any jurisdiction outside the United States).

SECTION 2.02. Authority; Enforceability. Such Reaffirming Party has the power
and authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement. Such Reaffirming Party has
duly executed and delivered this Agreement, and this Agreement constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 2.03. Security Documents. The representations and warranties of such
Reaffirming Party contained in each Security Document are true and correct in
all material respects on and as of the date hereof with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).

ARTICLE III.

Miscellaneous

SECTION 3.01. Notices. All notices and other communications hereunder shall be
made at the addresses, in the manner and with the effect provided in
Section 9.01 of the Amended Credit Agreement, provided that, for this purpose,
the address of each Reaffirming Party shall be the one specified for the U.S.
Borrower under the Amended Credit Agreement.

SECTION 3.02. Expenses. The parties hereto acknowledge and agree that JPMCB and
the Lenders shall be entitled to reimbursement of expenses as to the extent
provided in Section 9.05 of the Amended Credit Agreement.

SECTION 3.03. Security Document. This Agreement is a Security Document executed
pursuant to the Amendment Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms of the Amended Credit Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 3.04. Section Captions. Section captions used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.

SECTION 3.05. Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns.

SECTION 3.06. Amendment. This Agreement may be waived, modified or amended only
by a written agreement executed by each of the parties hereto.

SECTION 3.07. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original but all of which
shall together constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 3.08. Applicable Law; Waiver of Jury Trial; Jurisdiction; Consent to
Service of Process. (A) THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.11 and 9.15 OF
THE AMENDED CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 3.09. No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the Amendment Agreement shall extinguish the obligations for
the payment of money outstanding under the Existing Credit Agreement or
discharge or release the Lien or priority of any Security Document or any other
security therefor. Nothing herein contained shall be construed as a substitution
or novation of the obligations outstanding under the Existing Credit Agreement
or instruments securing the same, which shall remain in full force and effect,
except to any extent modified hereby or by instruments executed concurrently
herewith. Nothing implied in this Agreement, the Amendment Agreement or in any
other document contemplated hereby or thereby shall be construed as a release or
other discharge of Holdings, Intermediate Holdings, any Borrower or any
Subsidiary Party under any Security Document from any of its obligations and
liabilities as “Holdings”, “Intermediate Holdings”, a “Borrower”, the “U.S.
Borrower”, the “German Borrower”, or a “Subsidiary Loan Party” under the
Existing Credit Agreement or the other Security Documents. Each of the Existing
Credit Agreement and the other Security Documents shall remain in full force and
effect, until (as applicable) and except to any extent modified hereby or by the
Amendment Agreement or in connection herewith and therewith.

SECTION 3.10. Limitation. With respect to any foreign Security Documents and any
Foreign Pledge Agreements, notwithstanding anything herein to the contrary, the
terms and provisions of this Agreement shall apply only to the extent permitted
under the governing law of

 

4



--------------------------------------------------------------------------------

the applicable foreign Security Document or Foreign Pledge Agreement. If any
provision of this Agreement limits, qualifies or conflicts with a provision of
any foreign Security Document or Foreign Pledge Agreement, the applicable
provision of such foreign Security Document or Foreign Pledge Agreement shall
govern.

*  *  *  *  *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement as of the day
and year first above written.

 

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC.   By  

 

    Name:   William H. Carter     Title:   EVP and Chief Financial Officer
MOMENTIVE PERFORMANCE MATERIALS INC.   By  

 

    Name:   William H. Carter     Title:   EVP and Chief Financial Officer
MOMENTIVE PERFORMANCE MATERIALS USA INC.   By  

 

    Name:   George F. Knight     Title:   Senior VP and Treasurer

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS GMBH   By  

 

    Name:     Title:

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS WORLDWIDE INC.   By  

 

    Name:   George F. Knight     Title:   Senior VP and Treasurer MOMENTIVE
PERFORMANCE MATERIALS CHINA SPV INC.   By  

 

    Name:   George F. Knight     Title:   Senior VP and Treasurer MPM SILICONES,
LLC   By  

 

    Name:   George F. Knight     Title:   Treasurer MOMENTIVE PERFORMANCE
MATERIALS SOUTH AMERICA INC.   By  

 

    Name:   George F. Knight     Title:   Senior VP and Treasurer MOMENTIVE
PERFORMANCE MATERIALS QUARTZ, INC.   By  

 

    Name:       Title:  

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

JUNIPER BOND HOLDINGS I LLC   By  

 

    Name:   George F. Knight     Title:   Treasurer JUNIPER BOND HOLDINGS II LLC
  By  

 

    Name:   George F. Knight     Title:   Treasurer JUNIPER BOND HOLDINGS III
LLC   By  

 

    Name:   George F. Knight     Title:   Treasurer JUNIPER BOND HOLDINGS IV LLC
  By  

 

    Name:   George F. Knight     Title:   Treasurer

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS CANADA ULC   By  

 

    Name:   Douglas A. Johns     Title:   Secretary

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS QUARTZ GMBH   By  

 

    Name:       Title:  

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS JAPAN LLC   By  

 

    Name:       Title:  

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS HONG KONG LTD   By  

 

    Name:       Title:  

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS SUISSE SARL   By  

 

    Name:       Title:  

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

NAUTILUS PACIFIC TWO PTE. LTD.   by  

 

    Name:       Title:   NAUTILUS PACIFIC FOUR PTE. LTD.   by  

 

    Name:       Title:   MOMENTIVE PERFORMANCE MATERIALS PTE. LTD.   by  

 

    Name:       Title:   MOMENTIVE PERFORMANCE MATERIALS ASIA PACIFIC PTE. LTD.
  by  

 

    Name:       Title:   TA HOLDING PTE. LTD.   by  

 

    Name:       Title:  

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent   By  

 

    Name:       Title:  

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

ANNEX II

FORM OF

FIRST LIEN INTERCREDITOR AGREEMENT

[See attached.]



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT

dated as of

[            ], 2012

among

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent,

JPMORGAN CHASE BANK, N.A.,

as Authorized Representative under the Credit Agreement,

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as the Initial Other Authorized Representative,

and

each additional Authorized Representative from time to time party hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions   

SECTION 1.01

  

Construction; Certain Defined Terms

     1    ARTICLE II    Priorities and Agreements with Respect to Shared
Collateral   

SECTION 2.01

  

Priority of Claims

     8   

SECTION 2.02

  

Actions with Respect to Shared Collateral; Prohibition on Contesting Liens

     9   

SECTION 2.03

  

No Interference; Payment Over

     11   

SECTION 2.04

  

Automatic Release of Liens; Amendments to First Lien Security Documents

     12   

SECTION 2.05

  

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings

     12   

SECTION 2.06

  

Reinstatement

     13   

SECTION 2.07

  

Insurance

     14   

SECTION 2.08

  

Refinancings

     14   

SECTION 2.09

  

Possessory Collateral Agent as Gratuitous Bailee for Perfection

     14    ARTICLE III    Existence and Amounts of Liens and Obligations   
ARTICLE IV    The Collateral Agent   

SECTION 4.01

  

Appointment and Authority

     15   

SECTION 4.02

  

Rights as a First Lien Secured Party

     16   

SECTION 4.03

  

Exculpatory Provisions

     17   

SECTION 4.04

  

Reliance by Collateral Agent

     18   

SECTION 4.05

  

Delegation of Duties

     18   

SECTION 4.06

  

Resignation of Collateral Agent

     19   

SECTION 4.07

  

Non-Reliance on Collateral Agent and Other First Lien Secured Parties

     20   

SECTION 4.08

  

Collateral and Guaranty Matters

     20   

 

i



--------------------------------------------------------------------------------

ARTICLE V   Miscellaneous   

SECTION 5.01

  

Notices

     20   

SECTION 5.02

  

Waivers; Amendment; Joinder Agreements

     21   

SECTION 5.03

  

Parties in Interest

     22   

SECTION 5.04

  

Survival of Agreement

     22   

SECTION 5.05

  

Counterparts

     22   

SECTION 5.06

  

Severability

     22   

SECTION 5.07

  

Governing Law

     22   

SECTION 5.08

  

Submission to Jurisdiction; Waivers

     23   

SECTION 5.09

  

WAIVER OF JURY TRIAL

     23   

SECTION 5.10

  

Headings

     23   

SECTION 5.11

  

Conflicts

     24   

SECTION 5.12

  

Provisions Solely to Define Relative Rights

     24   

SECTION 5.13

  

Integration

     24    Annexes      

Annex A

  

Consent of Grantors

  

 

ii



--------------------------------------------------------------------------------

This FIRST LIEN INTERCREDITOR AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”), dated as of [            ],
is among JPMORGAN CHASE BANK, N.A., as collateral agent for the First Lien
Secured Parties (in such capacity and together with its successors in such
capacity, the “Collateral Agent”), JPMORGAN CHASE BANK, N.A., as Authorized
Representative for the Credit Agreement Secured Parties (in such capacity and
together with its successors in such capacity, the “Administrative Agent”), THE
BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Authorized Representative for
the Initial Other First Lien Secured Parties (in such capacity and together with
its successors in such capacity, the “Initial Other Authorized Representative”),
and each additional Authorized Representative from time to time party hereto for
the Other First Lien Secured Parties of the Series with respect to which it is
acting in such capacity, as consented to by the Grantors in the Consent of
Grantors.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Administrative Agent (for itself and on
behalf of the Credit Agreement Secured Parties), the Initial Other Authorized
Representative (for itself and on behalf of the Initial Other First Lien Secured
Parties) and each additional Authorized Representative (for itself and on behalf
of the Other First Lien Secured Parties of the applicable Series) agree as
follows:

ARTICLE I

Definitions

SECTION 1.01 Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof,
(iv) unless otherwise expressly stated herein, all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.



--------------------------------------------------------------------------------

(b) It is the intention of the First Lien Secured Parties of each Series that
the holders of First Lien Obligations of such Series (and not the First Lien
Secured Parties of any other Series) bear the risk of (i) any determination by a
court of competent jurisdiction that (x) any of the First Lien Obligations of
such Series are unenforceable under applicable law or are subordinated to any
other obligations (other than another Series of First Lien Obligations), (y) any
of the First Lien Obligations of such Series do not have an enforceable security
interest in any of the Collateral securing any other Series of First Lien
Obligations and/or (z) any intervening security interest exists securing any
other obligations (other than another Series of First Lien Obligations and,
without limiting the foregoing, after taking into account the effect of any
applicable intercreditor agreements) on a basis ranking prior to the security
interest of such Series of First Lien Obligations but junior to the security
interest of any other Series of First Lien Obligations or (ii) the existence of
any Collateral for any other Series of First Lien Obligations that is not Shared
Collateral (any such condition referred to in the foregoing clauses (i) or
(ii) with respect to any Series of First Lien Obligations, an “Impairment” of
such Series). In the event of any Impairment with respect to any Series of First
Lien Obligations, the results of such Impairment shall be borne solely by the
holders of such Series of First Lien Obligations, and the rights of the holders
of such Series of First Lien Obligations (including, without limitation, the
right to receive distributions in respect of such Series of First Lien
Obligations pursuant to Section 2.01) set forth herein shall be modified to the
extent necessary so that the effects of such Impairment are borne solely by the
holders of the Series of such First Lien Obligations subject to such Impairment.
Additionally, in the event the First Lien Obligations of any Series are modified
pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to such First Lien
Obligations or the Secured Credit Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.

(c) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. As used in this Agreement, the
following terms have the meanings specified below:

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement, together with its successors and assigns, including
the administrative agent under any Designated Credit Agreement.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non­Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative. In the event of

 

2



--------------------------------------------------------------------------------

the Discharge of Credit Agreement Obligations, the Major Non-Controlling
Authorized Representative shall become the Applicable Authorized Representative;
provided that, if a Designated Credit Agreement is subsequently entered into
thereafter, the administrative agent under such Designated Credit Agreement
shall be the Applicable Authorized Representative (subject to the preceding
sentence).

“Authorized Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent,
(ii) in the case of the Initial Other First Lien Obligations or the Initial
Other First Lien Secured Parties, the Initial Other Authorized Representative
and (iii) in the case of any Series of Other First Lien Obligations or Other
First Lien Secured Parties that become subject to this Agreement after the date
hereof, the Authorized Representative named for such Series in the applicable
Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph hereof, together with its successors and assigns, including the
collateral agent under any Designated Credit Agreement.

“Collateral Agreement” means that certain Amended and Restated U.S. Collateral
Agreement, dated as of the date hereof, among Holdings, Intermediate Holdings,
each Domestic Subsidiary of Intermediate Holdings from time to time identified
therein as a party and JPMorgan Chase Bank, N.A, as Applicable First Lien
Representative (as defined therein) for the First Lien Secured Parties, as
amended, restated, supplemented or otherwise modified, refinanced or replaced
from time to time, including the collateral agreement securing any Designated
Credit Agreement.

“Consent of Grantors” means the Consent of Grantors in the form of Annex A
attached hereto.

“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Series of First Lien Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of February 10, 2011, among Holdings, Intermediate Holdings,

 

3



--------------------------------------------------------------------------------

Momentive Performance Materials USA Inc., as the U.S. Borrower, Momentive
Performance Materials GmbH (formerly known as Blitz 06-103 GmbH), as the German
Borrower, the lending institutions from time to time parties thereto, the
Administrative Agent and the other parties thereto, as amended by the
Incremental Assumption Agreement, dated as of April 2, 2012, as further amended
by Amendment No. 1, dated as of November 16, 2012, and as further amended,
restated, supplemented or otherwise modified, refinanced or replaced from time
to time, including any Designated Credit Agreement.

“Credit Agreement Obligations” means the “Obligations” as defined in the
Collateral Agreement (or the Equivalent Provision thereof) other than “Other
First Lien Obligations” pursuant to clause (b) of such definition.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement (or the Equivalent Provision thereof).

“Designated Credit Agreement” means, initially, the Credit Agreement in effect
on the date hereof and, in the event such Credit Agreement is terminated or
replaced and Intermediate Holdings subsequently enters into any Credit Agreement
(as defined in the Initial Other First Lien Agreement), the Credit Agreement
designated by Intermediate Holdings to be the Designated Credit Agreement
hereunder.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of First
Lien Obligations, the date on which such Series of First Lien Obligations is no
longer secured by such Shared Collateral. The term “Discharged” has a
corresponding meaning.

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations or an incurrence of future
Credit Agreement Obligations with additional First Lien Obligations secured by
such Shared Collateral under an Other First Lien Agreement which has been
designated in writing by Intermediate Holdings to the Collateral Agent and each
other Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.

“Equivalent Provision” means, with respect to any reference to a specific
provision of an agreement in effect on the date hereof (the “original
agreement”), if such agreement is amended, restated, supplemented, modified or
replaced after the date hereof

 

4



--------------------------------------------------------------------------------

in a manner permitted hereby, the provision in such amended, restated,
supplemented, modified or replacement agreement that is the equivalent to such
specific provision in such original agreement.

“Event of Default” has the meaning set forth in the Collateral Agreement.

“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.

“First Lien Secured Parties” means (a) the Credit Agreement Secured Parties and
(ii) the Other First Lien Secured Parties with respect to each Series of Other
First Lien Obligations.

“First Lien Security Documents” means the Collateral Agreement and each other
agreement, instrument or document entered into in favor of the Collateral Agent
for purposes of securing any Series of First Lien Obligations.

“Grantors” means Holdings, Intermediate Holdings and each Subsidiary of
Intermediate Holdings which has granted a security interest pursuant to any
First Lien Security Document to secure any Series of First Lien Obligations.

“Holdings” means Momentive Performance Materials Holdings Inc., a Delaware
corporation.

“Impairment” has the meaning assigned to such term in Section 1.01(b).

“Initial Other Authorized Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Initial Other First Lien Agreement” means that certain Indenture, dated as of
the date hereof, among Intermediate Holdings, as issuer, the guarantors named
therein, and The Bank of New York Mellon Trust Company, N.A., as trustee.

“Initial Other First Lien Obligations” means the Other First Lien Obligations
arising under or pursuant to the Initial Other First Lien Agreement.

“Initial Other First Lien Secured Parties” means the holders of any Initial
Other First Lien Obligations and the Initial Other Authorized Representative.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against Intermediate Holdings or any other Grantor
under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
Intermediate Holdings or any other Grantor, any receivership or assignment for
the benefit of creditors relating to Intermediate Holdings or any other Grantor
or any similar case or proceeding relative to Intermediate Holdings or any other
Grantor or its creditors, as such, in each case whether or not voluntary;

 

5



--------------------------------------------------------------------------------

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Intermediate Holdings or any other Grantor, in
each case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Intermediate Holdings or any other Grantor are determined
and any payment or distribution is or may be made on account of such claims.

“Intermediate Holdings” means Momentive Performance Materials Inc., a Delaware
corporation.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means the documents required to be delivered by an
Authorized Representative to the Collateral Agent pursuant to Section 5.20 of
the Collateral Agreement (or the Equivalent Provision thereof) in order to
create an additional Series of Other First Lien Obligations or a Refinancing of
any Series of First Lien Obligations.

“Lien” means any mortgage, pledge, security interest, hypothecation, assignment,
lien (statutory or other) or similar encumbrance (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement or any lease in the nature thereof).

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Other First
Lien Obligations that constitutes the largest outstanding principal amount of
any then outstanding Series of First Lien Obligations with respect to such
Shared Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Other First Lien
Agreement under which such Non-Controlling Authorized Representative is the

 

6



--------------------------------------------------------------------------------

Authorized Representative) and (ii) the Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Other First Lien Agreement
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the First Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Other First Lien Agreement; provided that the
Non-Controlling Authorized Representative Enforcement Date shall be stayed and
shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Administrative Agent or the Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to such Shared Collateral or (2) at any time the Grantor that has
granted a security interest in such Shared Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Other First Lien Agreement” has the meaning given to such term by the
Collateral Agreement and includes the Initial Other First Lien Agreement.

“Other First Lien Obligations” has the meaning given to such term by the
Collateral Agreement and includes the Initial Other First Lien Obligations.

“Other First Lien Secured Party” means the holders of any Other First Lien
Obligations and any Authorized Representative with respect thereto and includes
the Initial Other First Lien Secured Parties.

“Possessory Collateral” means any Shared Collateral in the possession of the
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise. Possessory Collateral includes, without limitation,
any Certificated Securities, Promissory Notes, Instruments, and Chattel Paper,
in each case, delivered to or in the possession of the Collateral Agent under
the terms of the First Lien Security Documents. All capitalized terms used in
this definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the New York UCC.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding

 

7



--------------------------------------------------------------------------------

or replacing lenders, creditors, agents, borrowers and/or guarantors, and
including in each case, but not limited to, after the original instrument giving
rise to such indebtedness has been terminated and including, in each case,
through any credit agreement, indenture or other agreement. “Refinanced” and
“Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Credit Agreement and the Loan Documents
(as defined in the Credit Agreement), (ii) the Initial Other First Lien
Agreement and (iii) each Other First Lien Agreement.

“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Other First Lien Secured Parties (in their capacity as such) and
(iii) the Other First Lien Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Authorized Representative
(in its capacity as such for such Other First Lien Secured Parties) and (b) with
respect to any First Lien Obligations, each of (i) the Credit Agreement
Obligations, (ii) the Initial Other First Lien Obligations and (iii) the Other
First Lien Obligations incurred pursuant to any Other First Lien Agreement
(other than the Initial Other First Lien Agreement), which pursuant to any
Joinder Agreement, are to be represented hereunder by a common Authorized
Representative (in its capacity as such for such Other First Lien Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Authorized
Representatives or the Collateral Agent on behalf of such holders) hold a valid
and perfected security interest or Lien (including, without limitation, in
respect of equity interests of Foreign Subsidiaries directly owned by any
Grantor that have been pledged as Collateral) at such time. If more than two
Series of First Lien Obligations are outstanding at any time and the holders of
less than all Series of First Lien Obligations hold a valid and perfected
security interest or Lien in any Collateral at such time, then such Collateral
shall constitute Shared Collateral for those Series of First Lien Obligations
that hold a valid and perfected security interest or Lien in such Collateral at
such time and shall not constitute Shared Collateral for any Series which does
not have a valid and perfected security interest or Lien in such Collateral at
such time.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Collateral Agent or any First
Lien Secured Party is taking action to enforce rights in respect of any Shared
Collateral, or any distribution is made in respect of any Shared Collateral in
any Bankruptcy Case of any Grantor or any First Lien Secured Party receives any
payment pursuant to any intercreditor agreement (other than this Agreement) with
respect to any Shared Collateral,

 

8



--------------------------------------------------------------------------------

the proceeds of any sale, collection or other liquidation of any such Collateral
by any First Lien Secured Party or received by the Collateral Agent or any First
Lien Secured Party pursuant to any such intercreditor agreement with respect to
such Shared Collateral and proceeds of any such distribution (subject, in the
case of any such distribution, to the sentence immediately following) to which
the First Lien Obligations are entitled under any intercreditor agreement (other
than this Agreement) (all proceeds of any sale, collection or other liquidation
of any Collateral and all proceeds of any such distribution being collectively
referred to as “Proceeds”), shall be applied by the Collateral Agent in the
order specified in Section 4.02 of the Collateral Agreement (or the Equivalent
Provision thereof). Notwithstanding the foregoing, with respect to any Shared
Collateral for which a third party (other than a First Lien Secured Party and,
without limiting the foregoing, after taking into account the effect of any
applicable intercreditor agreements) has a lien or security interest that is
junior in priority to the security interest of any Series of First Lien
Obligations but senior (as determined by appropriate legal proceedings in the
case of any dispute) to the security interest of any other Series of First Lien
Obligations (such third party an “Intervening Creditor”), the value of any
Shared Collateral or Proceeds which are allocated to such Intervening Creditor
shall be deducted on a ratable basis solely from the Shared Collateral or
Proceeds to be distributed in respect of the Series of First Lien Obligations
with respect to which such Impairment exists.

(b) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.01(b) hereof), each First Lien Secured Party
hereby agrees that the Liens securing each Series of First Lien Obligations on
any Shared Collateral shall be of equal priority.

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) With respect to any Shared Collateral, (i) notwithstanding Section 2.01,
only the Collateral Agent shall act or refrain from acting with respect to the
Shared Collateral (including with respect to any intercreditor agreement with
respect to any Shared Collateral), and then only on the instructions of the
Applicable Authorized Representative, (ii) the Collateral Agent shall not follow
any instructions with respect to such Shared Collateral (including with respect
to any intercreditor agreement with respect

 

9



--------------------------------------------------------------------------------

to any Shared Collateral) from any Non-Controlling Authorized Representative (or
any other First Lien Secured Party other than the Applicable Authorized
Representative) and (iii) no Non-Controlling Authorized Representative or other
First Lien Secured Party (other than the Applicable Authorized Representative)
shall or shall instruct the Collateral Agent to, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any First Lien Security Document,
applicable law or otherwise, it being agreed that only the Collateral Agent,
acting on the instructions of the Applicable Authorized Representative and in
accordance with the applicable First Lien Security Documents, shall be entitled
to take any such actions or exercise any such remedies with respect to Shared
Collateral. Notwithstanding the equal priority of the Liens, the Collateral
Agent (acting on the instructions of the Applicable Authorized Representative)
may deal with the Shared Collateral as if such Applicable Authorized
Representative had a senior Lien on such Collateral. No Non-Controlling
Authorized Representative or Non-Controlling Secured Party will contest, protest
or object to any foreclosure proceeding or action brought by the Collateral
Agent, the Applicable Authorized Representative or the Controlling Secured Party
or any other exercise by the Collateral Agent, the Applicable Authorized
Representative or the Controlling Secured Party of any rights and remedies
relating to the Shared Collateral or to cause the Collateral Agent to do so. The
foregoing shall not be construed to limit the rights and priorities of any First
Lien Secured Party, Collateral Agent or any Authorized Representative with
respect to any Collateral not constituting Shared Collateral.

(b) Each of the Authorized Representatives agrees that it will not accept any
Lien on any Shared Collateral for the benefit of any Series of First Lien
Obligations (other than funds deposited for the discharge or defeasance of any
Other First Lien Agreement) other than pursuant to the First Lien Security
Documents and, by executing this Agreement (or a Joinder Agreement), each
Authorized Representative and the Series of First Lien Secured Parties for which
it is acting hereunder agree to be bound by the provisions of this Agreement and
the other First Lien Security Documents applicable to it.

(c) Each of the First Lien Secured Parties agrees that it will not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity or enforceability of a Lien held by or on behalf of any of
the First Lien Secured Parties in all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair (i) the rights of any of the Collateral Agent or
any Authorized Representative to enforce this Agreement or (ii) the rights of
any First Lien Secured Party from contesting or supporting any other Person in
contesting the enforceability of any Lien purporting to secure First Lien
Obligations constituting unmatured interest pursuant to Section 502(b)(2) of the
Bankruptcy Code.

 

10



--------------------------------------------------------------------------------

SECTION 2.03 No Interference; Payment Over.

(a) Each First Lien Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First Lien
Obligations of any Series or any First Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; provided that nothing in
this Agreement shall be construed to prevent or impair the rights of any First
Lien Secured Party from challenging or questioning the validity or
enforceability of any First Lien Obligations constituting unmatured interest or
the validity of any Lien relating thereto pursuant to Section 502(b)(2) of the
Bankruptcy Code; (ii) it will not take or cause to be taken any action the
purpose or intent of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any sale, transfer or
other disposition of the Shared Collateral by the Collateral Agent, (iii) except
as provided in Section 2.02, it shall have no right to (A) direct the Collateral
Agent or any other First Lien Secured Party to exercise any right, remedy or
power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Collateral Agent
or any other First Lien Secured Party of any right, remedy or power with respect
to any Shared Collateral, (iv) it will not institute any suit or assert in any
suit, bankruptcy, insolvency or other proceeding any claim against the
Collateral Agent or any other First Lien Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise with
respect to any Shared Collateral, and none of the Collateral Agent, any
Applicable Authorized Representative or any other First Lien Secured Party shall
be liable for any action taken or omitted to be taken by the Collateral Agent,
such Applicable Authorized Representative or other First Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement, (v) it will not seek, and hereby waives any right, to have any Shared
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Collateral Agent or any other First Lien Secured Party to enforce this
Agreement.

(b) Each First Lien Secured Party hereby agrees that, if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each Series of First Lien Obligations, then it shall hold
such Shared Collateral, proceeds or payment in trust for the other First Lien
Secured Parties and promptly transfer such Shared Collateral, proceeds or
payment, as the case may be, to the Collateral Agent, to be distributed by the
Collateral Agent in accordance with the provisions of Section 2.01(a) hereof.

 

11



--------------------------------------------------------------------------------

SECTION 2.04 Automatic Release of Liens; Amendments to First Lien Security
Documents.

(a) If at any time any Shared Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Collateral Agent in accordance with the provisions of this Agreement, then
(whether or not any Insolvency or Liquidation Proceeding is pending at the time)
the Liens in favor of the Collateral Agent for the benefit of each Series of
First Lien Secured Parties upon such Shared Collateral will automatically be
released and discharged upon final conclusion of foreclosure proceeding;
provided that any proceeds of any Shared Collateral realized therefrom shall be
applied pursuant to Section 2.01 hereof.

(b) Each First Lien Secured Party agrees that the Collateral Agent may enter
into any amendment (and, upon request by the Collateral Agent, each Authorized
Representative shall sign a consent to such amendment) to any First Lien
Security Document (including, without limitation, to release Liens securing any
Series of First Lien Obligations) so long as such amendment, subject to clause
(d) below, is permitted by the terms of each then extant Secured Credit
Document. Additionally, each First Lien Secured Party agrees that the Collateral
Agent may enter into any amendment (and, upon request by the Collateral Agent,
each Authorized Representative shall sign a consent to such amendment) to any
First Lien Security Document solely as such First Lien Security Document relates
to a particular Series of First Lien Obligations (including, without limitation,
to release Liens securing such Series of First Lien Obligations) so long as
(x) such amendment is in accordance with the Secured Credit Document pursuant to
which such Series of First Lien Obligations was incurred and (y) such amendment
does not adversely affect the First Lien Secured Parties of any other Series.

(c) Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Collateral Agent to evidence and confirm
any release of Shared Collateral or amendment to any First Lien Security
Document provided for in this Section.

(d) In determining whether an amendment to any First Lien Security Document is
permitted by this Section 2.04, the Collateral Agent may conclusively rely on a
certificate of an officer of Intermediate Holdings stating in good faith that
such amendment is permitted by Section 2.04(b) above.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against Intermediate Holdings or any of its subsidiaries.

 

12



--------------------------------------------------------------------------------

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First Lien Secured Party (other
than any Controlling Secured Party or any Authorized Representative of any
Controlling Secured Party) agrees that it will raise no objection to any such
financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless any Controlling Secured Party, or an Authorized
Representative of any Controlling Secured Party, shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Shared Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any First Lien Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the First Lien Obligations of the Controlling Secured Parties,
each Non-Controlling Secured Party will confirm the priorities with respect to
such Shared Collateral as set forth herein), in each case so long as (A) the
First Lien Secured Parties of each Series retain the benefit of their Liens on
all such Shared Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-a-vis all the other First Lien Secured Parties (other than any
Liens of the First Lien Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First Lien
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any First Lien Secured Parties as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-a-vis the First Lien Secured Parties as set forth in this
Agreement, (C) if any amount of such DIP Financing or cash collateral is applied
to repay any of the First Lien Obligations, such amount is applied pursuant to
Section 2.01(a) of this Agreement, and (D) if any First Lien Secured Parties are
granted adequate protection, including in the form of periodic payments, in
connection with such DIP Financing or use of cash collateral, the proceeds of
such adequate protection is applied pursuant to Section 2.01(a) of this
Agreement; provided that the First Lien Secured Parties of each Series shall
have a right to object to the grant of a Lien to secure the DIP Financing over
any Collateral subject to Liens in favor of the First Lien Secured Parties of
such Series or its Authorized Representative that shall not constitute Shared
Collateral; and provided further that the First Lien Secured Parties receiving
adequate protection shall not object to any other First Lien Secured Party
receiving adequate protection comparable to any adequate protection granted to
such First Lien Secured Parties in connection with a DIP Financing or use of
cash collateral.

SECTION 2.06 Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under Title 11 of the United States Code, or any similar law, or the
settlement

 

13



--------------------------------------------------------------------------------

of any claim in respect thereof), be required to be returned or repaid, the
terms and conditions of this Article II shall be fully applicable thereto until
all such First Lien Obligations shall again have been paid in full in cash.

SECTION 2.07 Insurance. As between the First Lien Secured Parties, the
Collateral Agent, acting at the direction of the Applicable Authorized
Representative, shall have the right to adjust or settle any insurance policy or
claim covering or constituting Shared Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.

SECTION 2.08 Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case without notice to, or the consent
(except to the extent a consent is otherwise required to permit the refinancing
transaction under any Secured Credit Document) of, any First Lien Secured Party
of any other Series, including by the incurrence of a Designated Credit
Agreement at any time after the termination of the Credit Agreement in effect on
the date hereof, all without affecting the priorities provided for herein or the
other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the benefit of each other First Lien Secured Party and any assignee
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable First Lien Security
Documents, in each case, subject to the terms and conditions of this
Section 2.09. Pending delivery to the Collateral Agent, each other Authorized
Representative agrees to hold any Shared Collateral constituting Possessory
Collateral, from time to time in its possession, as gratuitous bailee for the
benefit of each other First Lien Secured Party and any assignee, solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

(b) The duties or responsibilities of the Collateral Agent and each other
Authorized Representative under this Section 2.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral as gratuitous
bailee for the benefit of each other First Lien Secured Party for purposes of
perfecting the Lien held by such First Lien Secured Parties therein.

 

14



--------------------------------------------------------------------------------

ARTICLE III

Existence and Amounts of Liens and Obligations

Whenever the Collateral Agent or any Authorized Representative shall be
required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any First
Lien Obligations of any Series, or the Shared Collateral subject to any Lien
securing the First Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Authorized
Representative and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that, if an Authorized
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Collateral Agent or Authorized Representative shall
be entitled to make any such determination or not make any determination by such
method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of Intermediate Holdings. The
Collateral Agent and each Authorized Representative may rely conclusively, and
shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
any Grantor, any First Lien Secured Party or any other person as a result of
such determination.

ARTICLE IV

The Collateral Agent

SECTION 4.01 Appointment and Authority.

(a) Each of the First Lien Secured Parties hereby irrevocably appoints JPMorgan
Chase Bank, N.A. to act on its behalf as the Collateral Agent hereunder and
under each of the other First Lien Security Documents and authorizes the
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to the Collateral Agent by the terms hereof or thereof,
including for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any Grantor to secure any of the First Lien Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 4.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under any of the First Lien Security Documents, or for
exercising any rights and remedies thereunder at the direction of the Applicable
Authorized Representative), shall be entitled to the benefits of all provisions
of this Article IV and Section 9.05 of the Credit Agreement and the equivalent
provision of any Other First Lien Agreement (as though such co-agents,
sub-agents and attorneys-in-fact were the “Collateral Agent” under the First
Lien Security Documents) as if set forth in full herein with respect thereto.

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Collateral Agent shall be entitled, for the benefit of the First Lien Secured
Parties, to

 

15



--------------------------------------------------------------------------------

sell, transfer or otherwise dispose of or deal with any Shared Collateral as
provided herein and in the First Lien Security Documents, without regard to any
rights to which Non-Controlling Secured Parties would otherwise be entitled as a
result of holding any First Lien Obligations. Without limiting the foregoing,
each Non-Controlling Secured Party agrees that none of the Collateral Agent, the
Applicable Authorized Representative or any other First Lien Secured Party shall
have any duty or obligation first to marshal or realize upon any type of Shared
Collateral (or any other Collateral securing any of the First Lien Obligations),
or to sell, dispose of or otherwise liquidate all or any portion of such Shared
Collateral (or any other Collateral securing any First Lien Obligations), in any
manner that would maximize the return to the Non-Controlling Secured Parties,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by the Non-Controlling Secured Parties from such realization, sale, disposition
or liquidation. Each of the First Lien Secured Parties waives any claim it may
now or hereafter have against the Collateral Agent or the Authorized
Representative of any other Series of First Lien Obligations or any other First
Lien Secured Party of any other Series arising out of (i) any actions which the
Collateral Agent, any Authorized Representative or any First Lien Secured Party
takes or omits to take (including, actions with respect to the creation,
perfection or continuation of Liens on any Collateral, actions with respect to
the foreclosure upon, sale, release or depreciation of, or failure to realize
upon, any of the Collateral and actions with respect to the collection of any
claim for all or any part of the First Lien Obligations from any account debtor,
guarantor or any other party) in accordance with the First Lien Security
Documents or any other agreement related thereto or to the collection of the
First Lien Obligations or the valuation, use, protection or release of any
security for the First Lien Obligations, (ii) any election by any Applicable
Authorized Representative or any holders of First Lien Obligations, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05 of this
Agreement, any borrowing or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code by Intermediate
Holdings or any of its subsidiaries, as debtor-in-possession. Notwithstanding
any other provision of this Agreement, the Collateral Agent shall not accept any
Shared Collateral in full or partial satisfaction of any First Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Authorized Representative representing holders of
First Lien Obligations for whom such Collateral constitutes Shared Collateral.

SECTION 4.02 Rights as a First Lien Secured Party. The Person serving as the
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a First Lien Secured Party under any Series of First Lien Obligations that it
holds as any other First Lien Secured Party of such Series and may exercise the
same as though it were not the Collateral Agent and the term “First Lien Secured
Party” or “First Lien Secured Parties” or (as applicable) “Credit Agreement
Secured Party”, “Credit Agreement Secured Parties”, “Other First Lien Secured
Party” or “Other First Lien Secured Parties” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Collateral Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage

 

16



--------------------------------------------------------------------------------

in any kind of business with Intermediate Holdings or any Subsidiary or other
Affiliate thereof as if such Person were not the Collateral Agent hereunder and
without any duty to account therefor to any other First Lien Secured Party.

SECTION 4.03 Exculpatory Provisions.

(a) The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein and in the other First Lien Security Documents.
Without limiting the generality of the foregoing, the Collateral Agent:

(i) shall not be subject to any fiduciary or other implied duties of any kind or
nature to any Person, regardless of whether an Event of Default has occurred and
is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First Lien Security Documents that the
Collateral Agent is required to exercise as directed in writing by the
Applicable Authorized Representative; provided that the Collateral Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Collateral Agent to liability or that is contrary to any
First Lien Security Document or applicable law;

(iii) shall not, except as expressly set forth herein and in the other First
Lien Security Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to Intermediate Holdings or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Collateral Agent or any of its Affiliates in any capacity;

(iv) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence or willful misconduct or (iii) in
reliance on a certificate of an authorized officer of Intermediate Holdings
stating that such action is permitted by the terms of this Agreement. The
Collateral Agent shall be deemed not to have knowledge of any Event of Default
under any Series of First Lien Obligations unless and until notice describing
such Event of Default is given to the Collateral Agent by the Authorized
Representative of such First Lien Obligations or Intermediate Holdings;

(v) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other First Lien Security Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other First Lien Security
Document or any

 

17



--------------------------------------------------------------------------------

other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the First Lien Security Documents,
(v) the value or the sufficiency of any Collateral for any Series of First Lien
Obligations, or (v) the satisfaction of any condition set forth in any Secured
Credit Document, other than to confirm receipt of items expressly required to be
delivered to the Collateral Agent;

(vi) shall not have any fiduciary duties or contractual obligations of any kind
or nature under any Other First Lien Agreement (but shall be entitled to all
protections provided to the Collateral Agent therein);

(vii) with respect to the Credit Agreement, any Other First Lien Agreement or
any First Lien Security Document, may conclusively assume that the Grantors have
complied with all of their obligations thereunder unless advised in writing by
the Authorized Representative thereunder to the contrary specifically setting
forth the alleged violation; and

(viii) may conclusively rely on any certificate of an officer of Intermediate
Holdings provided pursuant to Section 2.04(d) hereof.

(b) Each Secured Party acknowledges that, in addition to acting as the initial
Collateral Agent, JPMorgan Chase Bank, N.A. also serves as Administrative Agent
under the Credit Agreement and each First Lien Secured Party hereby agrees not
to assert any claim (including as a result of any conflict of interest) against
JPMorgan Chase Bank, N.A., or any successor, arising from the role of
Administrative Agent under the Credit Agreement so long as JPMorgan Chase Bank,
N.A. or any such successor is either acting in accordance with the express terms
of such documents or otherwise has not engaged in gross negligence or willful
misconduct.

SECTION 4.04 Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. The Collateral Agent may consult with legal counsel (who may
include, but shall not be limited to counsel for Intermediate Holdings or
counsel for the Administrative Agent), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 4.05 Delegation of Duties. The Collateral Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
First Lien Security Document by or through any one or more sub-agents appointed
by the Collateral Agent. The Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Affiliates of the Collateral Agent and any such
sub-agent.

 

18



--------------------------------------------------------------------------------

SECTION 4.06 Resignation of Collateral Agent. The Collateral Agent may at any
time give notice of its resignation as Collateral Agent under this Agreement and
the other First Lien Security Documents to each Authorized Representative and
Intermediate Holdings. Upon receipt of any such notice of resignation, the
Applicable Authorized Representative shall have the right (subject, unless an
Event of Default relating to a payment default or the commencement of an
Insolvency or Liquidation Proceeding has occurred and is continuing, to the
consent of Intermediate Holdings (not to be unreasonably withheld or delayed)),
to appoint a successor, which shall be a bank or trust company with an office in
the United States, or an Affiliate of any such bank or trust company with an
office in the United States. If no such successor shall have been so appointed
by the Applicable Authorized Representative and shall have accepted such
appointment within 10 days after the retiring Collateral Agent gives notice of
its resignation, then the retiring Collateral Agent may, on behalf of the First
Lien Secured Parties, appoint a successor Collateral Agent meeting the
qualifications set forth above; provided that, if the Collateral Agent shall
notify Intermediate Holdings and each Authorized Representative that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the other First Lien Security Documents (except that in the case of
any collateral security held by the Collateral Agent on behalf of the First Lien
Secured Parties under any of the First Lien Security Documents, the retiring
Collateral Agent shall continue to hold such collateral security solely for
purposes of maintaining the perfection of the security interests of the First
Lien Secured Parties therein until such time as a successor Collateral Agent is
appointed but with no obligation to take any further action at the request of
the Applicable Authorized Representative, any other First Lien Secured Parties
or any Grantor) and (b) all payments, communications and determinations provided
to be made by, to or through the Collateral Agent shall instead be made by or to
each Authorized Representative directly, until such time as the Applicable
Authorized Representative appoints a successor Collateral Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Collateral Agent hereunder and under the First Lien Security Documents, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Collateral Agent, and the
retiring Collateral Agent shall be discharged from all of its duties and
obligations hereunder or under the other First Lien Security Documents (if not
already discharged therefrom as provided above in this Section). After the
retiring Collateral Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article, Sections 8.07 and 9.05 of the Credit
Agreement and the equivalent provision of any Other First Lien Agreement shall
continue in effect for the benefit of such retiring Collateral Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Collateral Agent was
acting as Collateral Agent. Upon any notice of resignation of the Collateral
Agent hereunder and under the other First Lien Security Documents, Intermediate
Holdings agrees to use commercially reasonable efforts to transfer (and maintain
the validity and priority of) the Liens in favor of the retiring Collateral
Agent under the First Lien Security Documents to the successor Collateral Agent
as promptly as practicable.

 

19



--------------------------------------------------------------------------------

SECTION 4.07 Non-Reliance on Collateral Agent and Other First Lien Secured
Parties. Each First Lien Secured Party acknowledges that it has, independently
and without reliance upon the Collateral Agent, any Authorized Representative or
any other First Lien Secured Party or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Secured Credit
Documents. Each First Lien Secured Party also acknowledges that it will,
independently and without reliance upon the Collateral Agent, any Authorized
Representative or any other First Lien Secured Party or any of their Affiliates
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Secured Credit Document or any
related agreement or any document furnished hereunder or thereunder.

SECTION 4.08 Collateral and Guaranty Matters. Each of the First Lien Secured
Parties irrevocably authorizes the Collateral Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any First Lien Security Document in accordance with Section 2.04 of
this Agreement or upon receipt of a written request from Intermediate Holdings
stating that the release of such Lien is permitted by the terms of each then
extant Secured Credit Document; and

(b) to release any Grantor from its obligations under the First Lien Security
Documents upon receipt of a written request from Intermediate Holdings stating
that such release is permitted by the terms of each then extant Secured Credit
Document.

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Collateral Agent or the Administrative Agent, to it at:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops 2

Newark, DE 19713

Attention: Investment Bank Loan Operations, Evan Zacharias

Telephone: 302-634-1405

Telecopier: 302-634-1417

E-mail: evan.zacharias@jpmorgan.com;

 

20



--------------------------------------------------------------------------------

(b) if to the Initial Other Authorized Representative, to it at:

The Bank of New York Mellon Trust Company, N.A.

525 William Penn Place, 38th Floor

Pittsburgh, PA 15259

Attention: Momentive Performance Materials Inc. Account Manager

Telecopier: 412-234-7535;

(c) if to any additional Other Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and the Collateral Agent. Each party to

 

21



--------------------------------------------------------------------------------

this Agreement agrees that (i) none of Intermediate Holdings and the other
Grantors shall have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except to the extent
Intermediate Holdings’ or any of such Grantors’ rights are adversely affected,
in which case Intermediate Holdings shall have the right to consent to or
approve any such amendment, modification or waiver, and (ii) Intermediate
Holdings shall be a beneficiary of this Section 5.02(b).

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.20 of the
Collateral Agreement (or the Equivalent Provision thereof) and, upon such
execution and delivery, such Authorized Representative and the Other First Lien
Secured Parties and Other First Lien Obligations of the Series for which such
Authorized Representative is acting shall be subject to the terms hereof and the
terms of the other First Lien Security Documents applicable thereto.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or via electronic mail shall be as effective
as delivery of a manually signed counterpart of this Agreement.

SECTION 5.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be construed in accordance with and governed by the laws of
the State of New York.

 

22



--------------------------------------------------------------------------------

SECTION 5.08 Submission to Jurisdiction; Waivers. The Collateral Agent and each
Authorized Representative, on behalf of itself and the First Lien Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the state and federal courts located in New York County
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01 hereof;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

23



--------------------------------------------------------------------------------

SECTION 5.11 Conflicts.

(a) In the event of any conflict between the terms of this Agreement and the
terms of any of the other Secured Credit Documents or First Lien Security
Documents, the terms of this Agreement shall govern.

(b) Notwithstanding Section 5.11(a) above, in the event of any conflict between
the terms of this Agreement and the terms of (i) the 1.5 Lien Intercreditor
Agreement (as defined in the Initial Other First Lien Agreement) or (ii) the
Second Lien Intercreditor Agreement (as defined in the Initial Other First Lien
Agreement), the terms of such 1.5 Lien Intercreditor Agreement or such Second
Lien Intercreditor Agreement, as applicable, shall govern.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Secured Parties in relation to one another. None of
Intermediate Holdings, any other Grantor or any other creditor thereof shall
have any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Section 2.04,
2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive or otherwise
modify the provisions of the Credit Agreement or any Other First Lien
Agreements), and none of Intermediate Holdings or any other Grantor may rely on
the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V).
Nothing in this Agreement is intended to or shall impair the obligations of any
Grantor, which are absolute and unconditional, to pay the First Lien Obligations
as and when the same shall become due and payable in accordance with their
terms.

SECTION 5.13 Integration. This Agreement, together with the other Secured Credit
Documents and the First Lien Security Documents, represents the agreement of
each of the Grantors and the First Lien Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, the Collateral Agent, any or any other First Lien
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the First Lien
Security Documents.

[Remainder of this page intentionally left blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Lien Intercreditor
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A.,
as Authorized Representative under the Credit Agreement By:  

 

  Name:   Title: THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Initial Other Authorized Representative By:  

 

  Name:   Title

[First Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Annex A

to First Lien Intercreditor Agreement

[Form of]

CONSENT OF GRANTORS

Dated: [                    ]

Reference is made to the First Lien Intercreditor Agreement, dated as of
[                    ], among JPMorgan Chase Bank, N.A., as Collateral Agent,
JPMorgan Chase Bank, N.A., as Administrative Agent, and The Bank of New York
Mellon Trust Company, N.A., as Initial Other Authorized Representative (as the
same may be amended, restated, supplemented, waived, or otherwise modified from
time to time, the “Intercreditor Agreement”). Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the
Intercreditor Agreement.

Each of the Grantors party hereto has read the foregoing Intercreditor Agreement
and consents thereto. Each of the Grantors party hereto agrees that it will not
take any action that would be contrary to the express provisions of the
foregoing Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First Lien Secured Party shall have any
liability to any Grantor for acting in accordance with the provisions of the
foregoing Intercreditor Agreement. Each of the Grantors party hereto confirms
that the foregoing Intercreditor Agreement is for the sole benefit of the First
Lien Secured Parties and their respective successors and assigns, and that no
Grantor is an intended beneficiary or third party beneficiary thereof except to
the extent otherwise expressly provided therein.

Each of the Grantors party hereto agrees to take such further action and to
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the Collateral Agent may reasonably request to effectuate
the terms of and the lien priorities contemplated by the Intercreditor
Agreement.

This Consent of Grantors shall be governed and construed in accordance with the
laws of the State of New York. Notices delivered to the Grantors pursuant to
this Consent of Grantors shall be delivered in accordance with the notice
provisions set forth in the Intercreditor Agreement.

[Signatures follow.]



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent of Grantors is hereby executed by each of the
Grantors as of the date first written above.

 

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC.   By  

 

    Name:     Title: MOMENTIVE PERFORMANCE MATERIALS INC.   By  

 

    Name:     Title: MOMENTIVE PERFORMANCE MATERIALS USA INC.   By  

 

    Name:     Title:

 

[Consent of Grantors]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS WORLDWIDE INC.   By  

 

    Name:     Title: MOMENTIVE PERFORMANCE MATERIALS CHINA SPV INC.   By  

 

    Name:     Title: MPM SILICONES, LLC   By  

 

    Name:     Title: MOMENTIVE PERFORMANCE MATERIALS SOUTH AMERICA INC.   By  

 

    Name:     Title: MOMENTIVE PERFORMANCE MATERIALS QUARTZ, INC.   By  

 

    Name:     Title:

 

[Consent of Grantors]



--------------------------------------------------------------------------------

JUNIPER BOND HOLDINGS I LLC   By  

 

    Name:     Title: JUNIPER BOND HOLDINGS II LLC   By  

 

    Name:     Title: JUNIPER BOND HOLDINGS III LLC   By  

 

    Name:     Title: JUNIPER BOND HOLDINGS IV LLC   By  

 

    Name:     Title:

 

[Consent of Grantors]